Case 1:19-cv-00145-ER Document 76 Filed 08/23/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

x
TROIKA MEDIA GROUP, INC., TROIKA-MISSION
HOLDINGS, INC., MISSIONCULTURE LLC,
MISSION-MEDIA HOLDINGS LIMITED, MISSION- : 1=dex No.: 19-cv-00145-ER
MEDIA LTD., and MISSION MEDIA USA INC.,
Plaintiffs, ' DECLARATION OF
DEAN R. NICYPER IN
-against- SUPPORT OF MOTION
‘FOR WITHDRAWAL OF
NICOLA STEPHENSON, JAMES STEPHENSON, ° COUNSEL OF RECORD
and ALLMAC LLC, :
Defendants. :
X

 

I, DEAN R. NICYPER, declare under the penalties of perjury as follows:

1. I am an attorney admitted to practice law in the state of New York and in the
federal courts in the Southern District of New York, and I am a member of the law firm Withers
Bergman LLP (“Withers”), attorneys to date for Plaintiffs Troika Media Group, Inc., Troika-
Mission Holdings, Inc., Missionculture LLC, Mission-Media Holdings Limited, Mission-Media
Ltd., and Mission Media USA Inc. (together “Troika Media Group”) in this action.

Dn Troika Media Group has been represented jointly in this action by Withers and
Feder Kaszovitz LLP. Withers and Troika Media Group have agreed that Plaintiffs will no
longer be represented by Withers in this action.

3, Accordingly, together with Troika Media Group, we respectfully request that this
Court issue an Order permitting Withers, including the undersigned and my colleagues Chaya-
Weinberg Brodt, Emma Lindsay and Joseph Gallo, to withdraw as counsel of record for all
Plaintiffs in the above-captioned action proceedings. This is a mutually agreed upon withdrawal,

and withdrawing counsel will not be asserting any charging lien on the file.
Case 1:19-cv-00145-ER Document 76 Filed 08/23/19 Page 2 of 2

I hereby declare under penalty of perjury that the foregoing in true and correct.

)Al) »

\ ’ _
DeairRoNicyper ef

Executed on: August 23, 2019
